DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities:  “Select” is capitalized in the body of the claim.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,733,070. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims 1-11, 13, 17 are verbatim of claims 1-12 of the patent with patent independent claims and claim 10 in combination to the present independent claims.  Present claims 12, 14-16, 18-20 are system claims and are verbatim to the method claims 3, 4, 8, 13-15 of the patent.  It would have been obvious to combine the method claims of the patent to system claims of the patent to perform the cited process thereof.  Present claims 3, 14, 19 cite a second set as compared to the patent claim 3 which cites a third set.  It would have been obvious to rename the third set as a second set in the present claims as each set is performing the same function regardless of name.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharda et al. U.S. Patent Application Publication US2015/0269062A1 in view of Cormier et al. U.S. Patent 9.064,046 in view of Cheung et al. U.S. Patent Application Publication US2018/0060223A1 in view of Chakraborty et al. U.S. Patent US2013/0174178A1.
 	As per claim 1, Sharda teaches a method comprising: determining, by a computing device, test scripts stored at a first storage device (¶ 0019), selecting one or more of the test scripts for execution (¶ 0004, 0020); sending, by the computing device and to the server, a request for an indication of processing resources of the server (¶ 0021, 0024); receiving, by the computing device and from the server, the indication of the processing resources of the server stack (¶ 0022); selecting, by the computing device and from the one or more of the test scripts, a first set of test scripts, wherein selecting the first set of test scripts is based on a comparison of the indication of the processing resources of the server and the processing requirements corresponding to the one or more of the test scripts for execution (¶ 0035); causing, by the computing device, the first set of test scripts to execute with respect to the server in order to generate test script results (¶ 0041); and causing, by the computing device, the test script results to be stored (¶ 0041).   Cormier teaches wherein the test scripts are configured to execute with respect to a server stack, wherein the test scripts, when executed, are configured to perform at least one of a server maintenance function or a server diagnostic function (column 1, lines 48-57; column 9, lines 54-60).  It would have been obvious to one of ordinary skill in the art to use the process of Cormier in the process of Sharda. One of ordinary skill in the art would have been
motivated to use the process of Cormier in the process of Sharda because Cormier teaches the
result analysis to better improve server functions, an explicit desire of Sharda (¶ 0054).  Cheung teaches wherein the test scripts are stored at a second storage device that is different from the first storage device (¶ 0025).  It would have been obvious to one of ordinary skill in the art to use
the process of Cheung in the process of Sharda. One of ordinary skill in the art would have been
motivated to use the process of Cheung in the process of Sharda because Cheung teaches the
testing of software and analysis of the results (abstract), an explicit desire of Sharda.  Chakraborty teaches estimating, based on analyzing the one or more of the test scripts for execution, processing requirements corresponding to the one or more of the test scripts for execution (¶ 0009).  It would have been obvious to one of ordinary skill in the art to use the process of Chakraborty in the process of Sharda. One of ordinary skill in the art would have been motivated to use the process of Chakraborty in the process of Sharda because Chakraborty teaches the preparation of test cases in correlation to the determination of available resources, an explicit desire of Sharda.
As per claim 2, Cormier teaches the method of claim 1, further comprising: receiving, by the computing device, an instruction to perform a maintenance function with respect to the server stack, wherein the one or more of the test scripts are selected based on the maintenance function (column 9, lines 54-60).
As per claim 3, Sharda teaches the method of claim 1, further comprising: selecting, by the computing device and from the one or more of the test scripts, a second set of test scripts to not execute (¶ 0006).
As per claim 4, Cheung teaches the method of claim 1, further comprising: determining, by the computing device and based on the indication of the processing resources of the server stack, a period of time to wait before causing the first set of test scripts to execute, wherein the computing device causes the first set of test scripts to execute after the period of time has elapsed (¶ 0043).
As per claim 6, Cormer teaches the method of claim 1, further comprising: determining, by the computing device and based on the test script results, an error associated with the server stack (column 12, claim 12; column 9, lines 54-60).  Sharda teaches determining, by the computing device and based on the error, a second set of test scripts from the one or more of the test scripts (¶ 0065).
As per claim 7, Sharda teaches the method of claim 1, further comprising: monitoring, by the computing device, the first set of test scripts executing with respect to the server stack (¶ 0041); and determining, by the computing device and based on the monitoring, a history of processing requirements of the first set of test scripts, wherein the estimated processing requirements are based on the history of the processing requirements (¶ 0065).
As per claim 8, Sharda teaches the method of claim 1, wherein the test scripts are associated with different programs executing with respect to the server stack (¶ 0016).
As per claim 9, Sharda teaches the method of claim 1, wherein causing the first set of test scripts to execute with respect to the server stack comprises sending the test scripts to the server stack (¶ 0004-0006).
As per claim 10, Cormier teaches the method of claim 1, wherein one of the first set of test scripts is configured to perform a diagnostic function, and wherein the diagnostic function is configured to determine a possible cause for an error on all or a portion of the server stack (column 9, lines 54-60).
As per claim 11, Cormier teaches the method of claim 1, wherein one of the first set of test scripts is configured to perform a maintenance function, and wherein the maintenance function is configured to determine integrity of data on all or a portion of the server stack (column 9, lines 54-67). 
As per claim 12, Sharda teaches a computing device comprising: one or more processors; and memory storing instructions (¶ 0070) that, when executed by the one or more processors, cause the computing device to: determine test scripts stored at a first storage device (¶ 0019), select one or more of the test scripts for execution (¶ 0004, 0020); send, to the server, a request for an indication of processing resources of the server (¶ 0021, 0024); receive, from the server, the indication of the processing resources of the server stack (¶ 0022); select, from the one or more of the test scripts, a first set of test scripts, wherein selecting the first set of test scripts is based on a comparison of the indication of the processing resources of the server and the processing requirements corresponding to the one or more of the test scripts for execution (¶ 0035); cause the first set of test scripts to execute with respect to the server in order to generate test script results (¶ 0041); and cause the test script results to be stored (¶ 0041).   Cormier teaches wherein the test scripts are configured to execute with respect to a server stack, wherein the test scripts, when executed, are configured to perform at least one of a server maintenance function or a server diagnostic function (column 1, lines 48-57; column 9, lines 54-60).  It would have been obvious to one of ordinary skill in the art to use the process of Cormier in the process of Sharda. One of ordinary skill in the art would have been motivated to use the process of Cormier in the process of Sharda because Cormier teaches the result analysis to better improve server functions, an explicit desire of Sharda (0054).  Cheung teaches wherein the test scripts are stored at a second storage device that is different from the first storage device (¶ 0025).  It would have been obvious to one of ordinary skill in the art to use the process of Cheung in the process of Sharda. One of ordinary skill in the art would have been motivated to use the process of Cheung in the process of Sharda because Cheung teaches the testing of software and analysis of the results (abstract), an explicit desire of Sharda.  Chakraborty teaches estimate, based on analyzing the one or more of the test scripts for execution, processing requirements corresponding to the one or more of the test scripts for execution (¶ 0009).  It would have been obvious to one of ordinary skill in the art to use the process of Chakraborty in the process of Sharda. One of ordinary skill in the art would have been motivated to use the process of Chakraborty in the process of Sharda because Chakraborty teaches the preparation of test cases in correlation to the determination of available resources, an explicit desire of Sharda.
As per claim 13, Cormier teaches the computing device of claim 12, wherein the instructions, when executed by the one or more processors, further cause the computing device to: receive an instruction to perform a maintenance function with respect to the server stack, wherein the one or more of the test scripts are selected based on the maintenance function (column 9, lines 54-60).
As per claim 14, Sharda teaches the computing device of claim 12, wherein the instructions, when executed by the one or more processors, further cause the computing device to: Select, from the one or more of the test scripts, a second set of test scripts to not execute (¶ 0006).
As per claim 15, Cheung teaches the computing device of claim 12, wherein the instructions, when executed by the one or more processors, further cause the computing device to: determining, by the computing device and based on the indication of the processing resources of the server stack, a period of time to wait before causing the first set of test scripts to execute, wherein the computing device causes the first set of test scripts to execute after the period of time has elapsed (¶ 0043).
As per claim 16, Sharda teaches a computing device, wherein the computing device is configured to: determine test scripts stored at a first storage device (¶ 0019), select one or more of the test scripts for execution (¶ 0004, 0020); send, to the server, a request for an indication of processing resources of the server (¶ 0021, 0024); receive, from the server, the indication of the processing resources of the server stack (¶ 0022); select, from the one or more of the test scripts, a first set of test scripts, wherein selecting the first set of test scripts is based on a comparison of the indication of the processing resources of the server and the processing requirements corresponding to the one or more of the test scripts for execution (¶ 0035); cause the first set of test scripts to execute with respect to the server in order to generate test script results (¶ 0041); and cause the test script results to be stored (¶ 0041).   Cormier teaches wherein the test scripts are configured to execute with respect to a server stack comprising a plurality of servers executing one or more programs; wherein the test scripts, when executed, are configured to perform at least one of a server maintenance function or a server diagnostic function (column 1, lines 48-57; column 9, lines 54-60).  It would have been obvious to one of ordinary skill in the art to use the process of Cormier in the process of Sharda. One of ordinary skill in the art would have been motivated to use the process of Cormier in the process of Sharda because Cormier teaches the result analysis to better improve server functions, an explicit desire of Sharda (0054).  Cheung teaches wherein the test scripts are stored at a second storage device that is different from the first storage device (¶ 0025).  It would have been obvious to one of ordinary skill in the art to use the process of Cheung in the process of Sharda. One of ordinary skill in the art would have been motivated to use the process of Cheung in the process of Sharda because Cheung teaches the testing of software and analysis of the results (abstract), an explicit desire of Sharda.  Chakraborty teaches estimate, based on analyzing the one or more of the test scripts for execution, processing requirements corresponding to the one or more of the test scripts for execution (¶ 0009).  It would have been obvious to one of ordinary skill in the art to use the process of Chakraborty in the process of Sharda. One of ordinary skill in the art would have been motivated to use the process of Chakraborty in the process of Sharda because Chakraborty teaches the preparation of test cases in correlation to the determination of available resources, an explicit desire of Sharda.
As per claim 17, Cormier teaches the system of claim 16, wherein the computing device is further configured to: receive an instruction to perform a maintenance function with respect to the server stack, wherein the one or more of the test scripts are selected based on the maintenance function (column 9, lines 54-60).
As per claim 18, Cheung teaches the system of claim 16, wherein the computing device is further configured to: determine, based on the indication of the processing resources of the server stack, a period of time to wait before causing the first set of test scripts to execute, wherein the computing device causes the first set of test scripts to execute after the period of time has elapsed (¶0043).
As per claim 19, Sharda teaches the system of claim 16, wherein the computing device is further configured to: select, from the one or more of the test scripts, a second set of test scripts to not execute (¶ 0006).
As per claim 20, Sharda teaches the system of claim 16, wherein the test scripts are associated with different programs executing with respect to the server stack (¶ 0016).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the Double Patenting rejection is overcome.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S MCCARTHY whose telephone number is (571)272-3651.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER S MCCARTHY/            Primary Examiner, Art Unit 2113